Name: Commission Regulation (EC) No 2176/94 of 5 September 1994 on the free supply to Georgia, Armenia and Azerbaijan of intervention wheat pursuant to Council Regulation (EC) No 1999/94
 Type: Regulation
 Subject Matter: trade policy;  political geography;  plant product;  political framework;  trade
 Date Published: nan

 7. 9 . 94 Official Journal of the European Communities No L 233/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2176/94 of 5 September 1994 on the free supply to Georgia, Armenia and Azerbaijan of intervention wheat pursuant to Council Regulation (EC) No 1999/94 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1999/94 of 27 July 1994 on actions for the free supply of agricultural products to the people of Georgia, Armenia, Azerbaijan, Kyrgzystan and Tajikistan ('), and in particular Article 4 thereof, Whereas, Commission Regulation (EC) No 2065/94 (2), established the detailed rules applicable to the free supply of agricultural products held in intervention stocks to Georgia, Armenia, Azerbaijan , Kyrgzystan and Tajikistan foreseen by Regulation (EC) No 1 999/94 ; whereas, in addition, specific rules should be laid down for the supply of intervention wheat ; whereas, taking account of budge ­ tary resources and the proper management of intervention stocks, a tendering procedure should be organized for the supply of 90 000 tonnes of wheat held by the Danish intervention agency to Georgia, Armenia and Azerbaijan ; Whereas, in view of the present difficulties in these Republics and the specific problems of forwarding aid to these regions, it is appropriate to organize the supply of the abovementioned products as a single action , for which the invitation to tender shall determine a single award ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, tion (EC) No 2065/94, and in particular Articles 2 ( 1 ) (2) thereof. 2 . The supply costs shall include the take-over at the stores indicated in Annex II and transport by the appro ­ priate means of transport to the places of destination and within the time limits indicated in Annex I. Article 2 1 . In accordance with Article 4 of Regulation (EC) No 2065/94 the offers shall be presented to the following address : Commission of the European Communities, Division VI/G.2 (Office 10/05), 120, rue de la Loi , B-1049 Brussels. The closing date for the lodgment of tenders shall be 15 September 1994 at 12.00 hours (Brussels time). 2 . The offer shall relate to the total of the quantities referred to in Article 1 . In addition to the requirements of Article 6 ( 1 ) (d) ( 1 ) of Regulation (EC) No 2065/94 the offer must specify the total amounts in ecu required for the total delivery accor ­ ding to the different transport routes to Azerbaijan as laid down in Annex I, and the amount in ecu per tonne required for each destination . 3 . By derogation from Article 6 ( 1 ) (f) of Regulation (EC) No 2065/94 the tendering security is fixed at ECU 20 per tonne . 4. The security referred to in Article 12 (2) of Regula ­ tion (EC) No 2065/94 is fixed at ecu 140 per tonne. 5 . The security referred to in paragraphs 3 and 4 shall be lodged in national currency. They shall be drawn up in favour of the Commission . Article 3 The take-over certificate referred to in Article 10 ( 1 ) (a) of Regulation (EC) No 2065/94 shall be established at the places and by the authorities referred to in Annex III, on the basis of the model in Annex IV. HAS ADOPTED THIS REGULATION : Article 1 1 . A tendering procedure is hereby initiated for the supply costs of 90 000 tonnes (net) of wheat as indicated in Annex I, in accordance with the provisions of Regula ­ (&gt;) OJ No L 201 , 4. 8 . 1994, p . 1 . h OJ No L 213, 18 . 8 . 1994, p . 3 . No L 233/2 Official Journal of the European Communities 7. 9. 94 Article 4 For the payment provided for at Article 13 of Regulation (EC) No 2065/94, the intervention agency shall deliver a certificate certifying the total removal of the quantities for each destination, upon completion of that operation. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 September 1994. For the Commission Ren6 STEICHEN Member of the Commission 7 . 9 . 94 Official Journal of the European Communities No L 233/3 ANNEX I Lot : 20 000 tonnes of intervention wheat destined for Armenia . Delivery stage : Airum via the ports of Poti or Batumi (Goods not unloaded). Final delivery date : 4 November 1994. 20 000 tonnes of intervntion wheat destined for Georgia. Delivery stage : Poti or Batumi (Goods not unloaded). Final delivery date : 22 October 1994. 50 000 tonnes of intervention wheat destined for Azerbaijan . Delivery stage : Baku or frontier point (Goods not unloaded). Final delivery date : 31 October 1994. The offer must include :  a total price taking into account for Azerbaijan , an overland route via Astrakhan,  a total price taking into account for Azerbaijan, a sea-river route via Astrakhan ,  a total price for any other forwarding route to Azerbaijan, on the basis that the Georgian ports are to be excluded. No L 233/4 Official Journal of the European Communities 7. 9 . 94 ANNEX II Quantity (tonnes) 4 096,120 2 411,220 2 546,520 3 706,890 6 752,440 3 033,280 2 539,220 487,600 2 533,840 4 609,010 1 173,420 5 041,260 7 022,260 4 046,920 3 017.580 Places of Storage DLG Ravnstrup Hovedgaard Ravnstrupvej 58 4160 Herlufmagle DLG NilesegÃ ¥rd Dianalundvej 1 4293 Dianalund DLG Smakkerup Artebjergvej 2 4400 Kalundborg DLG Kattrup Gods, Planiager Kattrupvej 4450 Jyderup DLG YdernÃ ¦s Industrivej 14 4700 NÃ ¦stved DLG Gavn0 Gods Sofusminde 4700 NÃ ¦stved DLG FodbygÃ ¥rd Gods ToftegÃ ¥rdsvej 15 4700 NÃ ¦stved DLG LundbygÃ ¥rd Gods StÃ ¥lsilo 4750 Lundby DLG GammelsÃ ¸vej 14 4760 Vordingborg DLG Iselingen Kebenhavnsvej 4760 Vordingborg DLG Lageret Storegade 4 4780 Stege K.0ge Korn A/S Gule Lade af 1984 Valle Stifts Landbrug 4600 KÃ ¸ge 0stsjaellands Andel S0rup AvlsgÃ ¥rd, Lagerhal II MjelmsÃ ¸maglevej 99 4100 Ringsted 0stsjaellands Andel Lageret Parallelvej 31 4300 HolbÃ ¦k DLG Horsens Afd. Fuglevangsvej 42 8700 Horsens 7. 9. 94 Official Journal of the European Communities No L 233/5 OvergÃ ¥rd Gods Anker 1 Overgaardsvej 28 8970 Havndal A/S KFK Hal C BirkegÃ ¥rdsvej 8361 Hasselager DLG SkrivensgÃ ¥rd HvilshÃ ¸jvej 222 9700 BrÃ ¸nderslev 0AG DregÃ ¥rdsvej 1 9330 Dronninglund N. P. Andersen St. Sindholtvej 55 9380 Vestbjerg A/S KFK Vrejlev Kloster Vrejlevklostervej 805 9760 Vra 8 670,100 8 312,320 6 470,070 2 480,320 5 847,804 5 201,806 The characteristics of the lots shall be supplied to the successful tenderer by the Danish intervention agency. Address of the intervention agency : Landbrugsministeriet EF-Direktoratet Nyropsgade 26 DK-1602 K0benhavn V Telephone : (45) 33 92 70 00 TÃ ©lÃ ©copieur : (45) 33 92 69 48 . No L 233/6 Official Journal of the European Communities 7. 9 . 94 ,4AWEX III (a) Place of take-over in Georgia 1 . Port of Poti or Batumi  Goods not unloaded . However, the take-over certificate may only be issued following unloading and quantitative and quali ­ tative control of the goods . 2. Authority entitled to deliver the take-over certificate : Gossudarstvenaya Corporatziya Chleboproductov, Ul . Didi Cheivani No 6, Tbilisi , Mr. Anzar Burdjanadze Tel . : (7-8832) 99 86 98 Fax : (7-8832) 99 67 40 (b) Place of take-over in Armenia : 1 . Airum  Goods not unloaded. The quantitative and qualitative controls will be carried out at the time of sealing the rail-wagons at Poti or Batumi . The take-over certificate will be issued on arrival at the abovementioned station after verification of the integrity of the seals and the number of wagons. 2 . Authority entitled to deliver the take-over certificate : Ministery of Food and Provision, 375010 Yerevan , Dom Pravitelstva, Ploshchad Respubliki 1 , Mr. Stepanian, Deputy Minister, Tel . : (7-8852) 52 03 21 (c) Place of take-over in Azerbaijan : 1 . Port of Baku  Goods not unloaded. 370010 Baku Ul . Ulseira Gadjebekova No 72 Bakinskii Torgovii Morskoi Port. However, the take-over certificate may only be issued following unloading and quantitative and quali ­ tative control of the goods. 2. Authority entitled to deliver the take-over certificate : Azintrade, Baku, center, Dom Pravitelstva , 1st Floor, Tel .: (7-8922) 93 19 80/93 97 13 . 3 . For the routes other than those foreseen in this Reglation, the places of take-over shall be the frontier points to be defined with the beneficiary State . 7. 9 . 94 No L 233/7Official Journal of the European Communities ANNEX IV TAKE-OVER CERTIFICATE I , the undersigned (name/first name/position) acting on behalf of certify that the following goods have been taken over : Product : Packaging : Total quantity in tonnes (net) : Number of sacks (flour) : of cartons (butter) (meat) (') : Place and date of take-over : Rail wagon numbers / name of boat / heavy goods vehicle registration numbers (') : Numbers of seals on arrival : Name and address of transport company : Name / address of monitoring agency : Name and signature of its on-the-spot representative : Observations or remarks : Signature and stamp (') Delete as appropriate .